DETAILED ACTION
Applicants’ request for continued examination of May 17, 2022, in response to the action mailed November 17, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 19 has been amended, and no claims have been added.  Claims 19-23, 29-32, and 35-43 are pending.  
The elected invention is directed to a composition comprising a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 made by the method comprising:
(a) providing a liquid culture of an E. coli cell expressing the intracellular protein of interest; 
(b2) contacting the culture with 50mM sodium phosphate and 100mM EDTA; 
(c) holding the culture containing sodium phosphate and EDTA for 10 minutes at 20-25C;
(d) contacting the culture containing the sodium phosphate and EDTA with triton X plus SDS;
(e) contacting the culture containing the added inorganic salt, the added chelating agent and the added detergent with 0.05% PEG.
(f) subjecting the culture comprising the added inorganic salt, the added chelating agent, the added detergent and the added precipitating agent to centrifugation to remove a substantial portion of the cellular debris, thereby providing a supernatant composition comprising the protein of interest;
wherein the method does not comprise: (i) mechanical disruption of the cells, (ii) removing substantially all of the culture media, or (iii) addition of an enzyme that degrades cell wall material.
Claims 21, 32, 40-41, and 43 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 19 – 20, 22 – 23, 29 – 31, 35 – 39, and 42, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is September 3, 2020, the filing date of the said claim set, which disclosed the recited subject matter.  Again, it is noted that applicants have explicitly deleted original step (f) from claim 19.  Both US 14/210,728 and US 61/800,345 require said step.   Thus, those priority documents fail to disclose the method of claim 19 herein.  
In response to the granting of this effective filing date applicants argue the following.
As discussed under the section entitled "Objection to the Specification," the instant specification provides adequate support for a method lacking original step (f). Accordingly, the instant claims do not include new matter.
This is not persuasive.  See below Office’s replies to applicants’ arguments under ‘Objection to the Specification’.
Providing persuasive evidence that the recited limitation was presented in the prosecution history on or before March 16, 2013 would overcome a potential change in AIA  status.  However, AIA  status cannot be overcome by amendment or cancellation of claims. (MPEP 2159.02)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicants state that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include New Matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains New Matter not disclosed in the prior-filed application.  See below under “Written Description”.
AIA -First Inventor to File Status
As explained above, the US effective filing date appears to be September 3, 2020.  Thus, the pre-AIA /AIA  status of the instant application is in question.  
Providing persuasive evidence that the above limitation was presented in the prosecution history on or before March 16, 2013 would overcome a potential change in AIA  status.  However, AIA  status cannot be overcome by amendment or cancellation of claims. (MPEP 2159.02)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Assuming that deletion of original step (f) from claim 19, is new matter, the pre-AIA  first to invent status is currently maintained.  
Specification-Objections
Objection to the specification for failing to provide support for the method of the instant claims, as explained in the prior action, is maintained.  As previously explained, applicants have explicitly deleted original step (f) from claim 19.  All of the instant specification and claims, as filed, US 14/210,728, and US 61/800,345 require said step.   The first appearance of said method in the prosecution history is the claim set of the preliminary amendment filed January 29, 2020.  It is required that the specification be amended to provide antecedent basis for claim 19, provided no new matter is introduced. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
 In support of their request that said objection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Original step (f) is directed toward holding the culture for at least 1 hour following the addition of the detergent to the culture. The instant specification provides that this step "can be" performed. For example, in the section entitled "In-situ Detergent Permeabilization" the specification provides: 
A detergent (e.g., Triton, SDS, CHAPS 3, Nonidet P40, n-Octylglucoside, and Tween-20) or a combination of detergents, e.g., Sodium Dodecyl Sulfate (SDS) Triton-X 100, is added to the mixture. The Triton-X 100 may be used in the range of 2-15% together in combination with 0.01-1 % SDS. In some embodiments, 10% SDS solution is subsequently added to a final concentration of 0.1 % and Triton X-100 is added simultaneously to a final concentration of 7%. The solution is mixed can be mixed for an amount of time in the range of 1-5 hours at a moderate speed at a temperature in the range of 15-45°C. In some embodiments, the solution is mixed for 3 hours at a moderate speed at 30°C. Page 9, emphasis added.

In light of the above, one of ordinary skill in the art would have understood that the culture "can be mixed for an amount of time in the range of 1-5 hours at a moderate speed at a temperature in the range of 15-45°C" ( emphasis added) after the detergent is added to the culture. The skilled person would have also understood that the term "can" refers to something that is permitted but is not required. See the definition of "can" provided by 
https://www.merriam-webster.com/dictionary/can (copy attached as Exhibit A; entry le: "used to indicate possibility"). Thus, specification does not require mixing for a specific period of time or at a specific temperature. The description that the culture "can be" mixed after the addition of the detergent under certain conditions, for example for one hour, does not suggest that it has to be mixed ( or held) for one hour or any other particular period of time. Thus, the specification provides support for performing the method with or without mixing or holding for one hour ( or any other specific period of time). As such, the instant specification provides adequate support for a method without the hold step after addition of the detergent as recited in the claims.
(B) Reply:	This argument is not persuasive for the following reasons.
The following statement by the specification (p9 ¶1) has two interpretations.
‘The Triton-X 100 may be used in the range of 2-15% together in combination with 0.01-1 % SDS…. The solution is mixed can be mixed for an amount of time in the range of 1-5 hours at a moderate speed at a temperature in the range of 15-45°C. In some embodiments, the solution is mixed for 3 hours at a moderate speed at 30°C.’

The first interpretation is applicants’ interpretation that the solution is optionally miixed for 1-5 hours.  The second interpretation is that the solution is mixed and mixing can be for 1-5 hours.  For the following reasons, it is the examiner’s position that, based on the specification as a whole and the prior art, the latter interpretation is correct. 
First, the statement does not say ‘the solution may be  optionally mixed for 1-5 hours’ or that ‘the solution may be mixed for 0-5 hours’.  Also, the paragraph (p9 ¶1) does not say that the next step, addition of PEI, is performed immediately after addition of detergent.  Also see the Office’s Reply (B) in the office action of November 17, 2021.
Second, in instant application, both drawings that provide a flow chart of the inventive method (Figures 1&4) list an incubation of ‘Time Target: 3 Hrs., Range: 208 Hrs.’ after addition of detergent. 
Third, the specification reduces to practice three examples (Examples 1-3).  In all three examples, a step of incubating with detergent for at least 1hour, was performed, as per prior step (f).   For example 1, the method states ‘addition of SDS and Triton X-100 to a final concentration of 0.3% and 5%, respectively. After 6 hours of detergent solubilization…’ (¶brdg p11-12).  For example 2, the method states ‘addition of SDS and Triton X-100 to a final concentration of 0.1% and 7%, respectively. Three hours following detergent permeabilization…’.  For example 3, the method states ‘The detergents were added at various concentrations and agitated for 6 hours at 30°C.’ (p21 ¶3). Thus, all examples of the specification had a detergent incubation step of at least one hour, as recited in section (f) of the original claim set.
Fourth, the specification states the following.
‘The method may be accomplished by a series of steps involving the addition of the appropriate chemical reagents to the bioreactor after completion of cell culture, i.e., fermentation. These chemical reagents are added to the culture in a stepwise manner. The reagents are also added so as to achieve a particular concentration of that reagent. The method requires the presence of the chemical reagent in the solution for a defined amount of time.’ (p3 ¶4). 
This paragraph explicitly states that after addition of each chemical agent, the solution is incubated for a defined amount of time.    
Fifth, the prior art teaches that cell membrane solubilization with detergents includes an incubation step (Amersham, Inc. 1999, Example 4, p58¶1;  Coffey et al, 2002/WO 02/074940, Example 3; Table 3; Huang, 2018, CN107723283, Abstract).  This is as expected since the skilled artisan would understand that cell membrane solubilization by detergent is not instantaneous.  
Thus, based on the specification as a whole and the prior art, it is the examiner’s position that the application does not disclose a method wherein, subsequent to detergent addition, there is no incubation and the precipitating agent (step e) is added immediately after the detergent addition. 	
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Rejection of claims 19-20, 22-23, 29-31, 35-39, and 42 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for reasons set forth in the prior actions, is maintained.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, Applicants have explicitly deleted original step (f) from claim 19.  As explained in the prior actions and above, the instant application, US 14/210,728, and US 61/800,345 require said step.   Thus, this application fails to describe deletion of said limitation.  Therefore, claim 19, and dependent claims, are rejected under 35 U.S.C. 112, first paragraph, for introducing New Matter.  See MPEP 608 & 706.03(o). 	
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) As discussed under the section entitled "Objection to the Specification," the instant specification provides adequate support for a method lacking original step (f). Accordingly, the instant claims do not include new matter.
(B) Reply:	See above Office’s replies to applicants’ arguments under ‘Objection to the Specification’.
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652